COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-029-CV
 
DARRELL
DODD                                                                  APPELLANT
 
                                                   V.
 
EQUITY
BANK F/K/A FRANKLIN NATIONAL BANK                        APPELLEE
 
                                               ----------
               FROM
THE 271ST DISTRICT COURT OF WISE COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss Appeal Pursuant To Settlement.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.
PER CURIAM
PANEL D:   GARDNER, WALKER, and MCCOY, JJ.
 
DELIVERED:  March 16, 2006




[1]See Tex. R. App. P. 47.4.